DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 27 Jan. 2021
	Claims 1-20 are pending in this case. Claims 1, 9 and 17 are independent claims

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Jan. 2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 09 Dec. 2020, Applicant amended claims 1, 9 and 17; argued against all rejections previously set forth in the Office Action dated 12 Nov. 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 9, 11, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (Pub. No.: US 2012/0136939; Filed: Nov. 29, 2010) (hereinafter “Stern”) and Puvanachandran et al. (US 2015/0193400; Filed: Nov. 6, 2014) (hereinafter “Puvanachandran”) in view of Hu et al. (Pub. No.: US 2004/0225667; Filed: Mar. 11, 2004) (hereinafter “Hu”), further in view of Raanani et al. (Pub. No.: US 2018/0077286; Filed: Nov. 20, 2017) (hereinafter “Raanani”).
Regarding 1, 9 and 17, Stern disclose a method for summarizing a piece of information based on a personal learning style of a user, the method comprising:
summarizing the piece of information associated with at least one information source, wherein an output is generated from the summarized piece of information (0026-0027; 0034; 0036; Stern disclose creating summaries of electronic communication such as email messages, IM chats, text message, etc.).
presenting the generated summary to the user (0042).

Stern does not expressly disclose generating a summary of the piece of information based on the generated output, the personal learning style of the user and a plurality of data associated with the user, wherein the personal learning style of the user is determined by a personality test, wherein the generated summary includes converting the identified features into one or more representations, and wherein the one or more representations are in a form that is consistent with the personal learning style of the use, and wherein the one or more representations are incorporated within the generated summary based on the corresponding percentage of usage of the identified features exceeding a threshold.

Puvanachandran teach generating a summary of the piece of information based on the generated output, the personal learning style of the user and a plurality of data associated with the user, wherein the personal learning style of the user is determined by a personality test, wherein the generated summary includes converting the identified features into one or more representations, and wherein the one or more representations are in a form that is consistent with the personal learning style of the use (0025; 0028-0035; 0040; 0044; 0062; 0072; Puvanachandran teach personality information can summary information, which may be used to adjust the level of detail and explanation presented to the user.).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Puvanachandran with Stern for the benefit of providing additional, alternative and/or improved uses for the personality information (0005).

	Hu teach identifying features of the piece of information comprising at least one repetitive sentence, at least one repetitive term, at least one repetitive phrase, and at least one key word, wherein the identified features are sorted with a corresponding percentage of usage in the at least one information source (0034; 0044; 0047-0048; 0052-0053; 0079; 0083; 0092; 0133-0137).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Hu with Stern in view of Puvanachandran for the benefit of enabling production of summaries that more accurately reflect the content of document data (0002).

Raanani teach wherein the one or more representations are incorporated within the generated summary based on the corresponding percentage of usage of the identified features exceeding a threshold (0017; 0079; 0095; 0102).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Raanani with Stern and Puvanachandran in view of Hu for the benefit of successfully modeling subjective aspects of emotion and personality traits as perceived by listeners (0002).

Regarding dependent claims 3, 11 and 19, Stern in view of Puvanachandran disclose the method of claims 1, 9 and 17 respectively, further comprising:
identifying the user, wherein a user profile is associated with the user (0023-0024; 0028; Puvanachandran disclose a request to present content associated with a user identifier (ID) of a user of a 
receiving, from the identified user, the at least one information source (0028; 0074-0075;   Puvanachandran disclose the personality attributes associated with the user ID provide an indication of the personality of the user and can be used to format the requested information in accordance with their personality. A template is retrieved based on the retrieved personality attributes. The template defining content presentation parameters in respect of the personality attributes. Content associated with the request is formatted using the parameters of retrieved template. The templates may define formatting of content present in web browsers, web applications, office productivity applications, task lists, e-mails, documents, and notifications.).
analyzing the piece of information included in the at least one information source (0075; Puvanachandran disclose the template may identify particular parameters for formatting or conversion of content from a source format to other content formats. The parameters may identify a ranking of positions content associated with objects within the presentation of a page or user interface.).

Regarding dependent claims 4 and 12, Stern in view of Puvanachandran disclose the method of claims 1 and 9 respectively, further comprising: requesting at least one piece of feedback by the user (0044; Puvanachandran disclose a user taking a personality test.).

Claims 5, 7, 8, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern and Puvanachandran in view of further in view of Raanani, further in view of Reiner (Pub. No.: US 2007/0282912; Filed: Jun. 5, 2007).
Regarding dependent claims 5, 13 and 20, Stern and Puvanachandran in view of Raanani does not expressly disclose the method of claims 1, 9 and 17 respectively, wherein generating the summary of the piece of information based on the personal learning style of the user and the plurality of data associated with the user, wherein the personal learning style of the user is determined by the personality test, further comprises:
transmitting, to the user, the personality test, wherein the user responds to the transmitted personality test;
receiving the answers to the transmitted personality test from the user;
analyzing the received answers to the transmitted personality test;
determining the personal learning style of the user based on the analyzed answers to the transmitted personality test; and
storing the analyzed answers to the transmitted personality test and the determined personal learning style of the user on a user profile associated with the user.

Reiner teach transmitting, to the user, the personality test, wherein the user responds to the transmitted personality test (0204).
receiving the answers to the transmitted personality test from the user (0204).
analyzing the received answers to the transmitted personality test (0204-0205).
determining the personal learning style of the user based on the analyzed answers to the transmitted personality test (0209; 0247; 0249-0251). 
storing the analyzed answers to the transmitted personality test and the determined personal learning style of the user on a user profile associated with the user (0249).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Reiner with Stern and Puvanachandran in view of Raanani for the benefit of adapting computer-based technologies to end-user profiles, which could make access, usage, and training, easier and more efficient for users, and adapt for each user's changes over time (0008).

Regarding dependent claims 7 and 15, Stern disclose the method of claims 1 and 9 respectively, wherein the generated output from the summarized piece of information is selected from the group consisting of at least one of the following:
a list of key words from the at least one information source  (0044; Stern disclose a summary may include a subset of words from the electronic communication.)
a list of repetitive sentences, 
a list of repetitive words,
a list of summary suggestions based on a plurality of user preferences, and 
a list of insights associated with at least one topic discussed.

Regarding dependent claims 8 and 16, Stern in view of Puvanachandran the method of claims 3 and 11 respectively, wherein a user profile is associated with the user, the plurality of data associated with the user is selected from the group consisting of at least one of the following:
a set of historical data, wherein the set of historical data includes at least one previous personality test result, and the at least one personal learning style of the identified user (0036-0037),
a full name,
at least one preferred name, 
at least one email address,
at least one most used word utilized by the identified user, and 
at least one user preference.

Claims 2, 6, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stern and Puvanachandran in view of Raanani, further in view of Hu.
Regarding dependent claims 2, 10 and 18, Stern and Puvanachandran in view of Raanani does not expressly disclose the method of claims 1, 9 and 17 respectively, wherein presenting the generated summary to the user, further comprises:
providing the user with an option to change the presented summary.

Hu teach providing the user with an option to change the presented summary (0056; 0256-0258).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Hu with Stern and Puvanachandran in view of Raanani for the benefit of enabling production of summaries that more accurately reflect the content of document data (0002).

Regarding dependent claims 6 and 14, Stern and Puvanachandran in view of Raanani does not expressly disclose the method of claims 1 and 9 respectively, wherein the output is generated from the summarized piece of information, further comprises:
identifying at least one topic discussed in the at least one information source;
extracting a plurality of relevant information from the at least one information source;
 discarding a plurality of irrelevant information from the at least one information source;

Hu teach identifying at least one topic discussed in the at least one information source (0030; 0137; 0148) 
extracting a plurality of relevant information from the at least one information source (0247)
 discarding a plurality of irrelevant information from the at least one information source (0241; 0246; 0251; 0259)
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Hu with Stern and Puvanachandran in view of Raanani for the benefit of enabling production of summaries that more accurately reflect the content of document data (0002).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768